FORT, J.,
dissenting.
The question is whether the trial courts correctly sustained the demurrers to their own jurisdiction. The statute under which these claims were filed vested jurisdiction thereof on appeal in the circuit court. ORS 657.285 (2). "While pending in that court and "before any of them were heard or disposed of there, ORS 657.285 (2) vesting jurisdiction in the circuit court was repealed. No saving clause was included in the new act. The function of the circuit court under former ORS 657.285 (2) was to serve in an appellate review capacity. The intent and effect of its repeal was not, as in Stoll,① to change the procedure within the circuit court, hut rather to terminate absolutely and completely the jurisdiction of the circuit court. Nor are we here, as in Stoll, dealing with any matter * * which had been heard and determined and over which this court had acquired jurisdiction by appeal before the effective date of the new legislation.” 188 Or at 686. In my view this case is governed by Brown v. Irwin, Executrix, 187 Or 462, 212 P2d 729 (1949). In that case, decided only five months before Stoll and written by the same justice, the court said:
“* * * We need not stop to inquire when the proceeding was commenced, for it makes no difference whether or not the proceeding was pending at the time the acts in question took effect. These are statutes of procedure relating to the jurisdiction of *408this court. ‘It is settled’, said Mr. Chief Justice ROBERT S. BEAN in State v. Ju Nun, 53 Or. 1, 8, 97 P. 96, 98 P. 513, ‘that the repeal of a law-conferring jurisdiction takes away all right to proceed, under the repealing statute, as to all actions, suits, or proceedings pending at the time of the repeal, unless there is a saving clause in the repealing statute, and this is so in an appellate as well as the court of original jurisdiction.’ In Libby v. Southern Pacific Company, 109 Or. 449,. 219 P. 604, 220 P. 1017, it was held, after an exhaustive review of the authorities by Mr. Justice Burnett, that an act of the legislature which abolished the right of appeal to this court in actions for money or damages only, unless it appeared from the pleadings in the ease that the amount exceeded $250.00, made it necessary to dismiss the appeal in a case involving less than the jurisdictional amount, notwithstanding that before the law became effective, notice of appeal had been served and filed and undertaking on appeal given, and the transcript perfecting the appeal had been filed. The principle is concisely stated in one of the cases cited in the opinion as follows: ‘The pending proceedings in the appellate court stop just where the rescinding act finds them’; and to illustrate the application of that principle Mr. Chief Justice McBRIDE, in an opinion on petition for rehearing in the Libby case, said: ‘To make our position absolutely clear we will say that, if the case had been properly appealed and set down regularly for trial, and in the meantime the act cited had gone into effect only one day before the date appointed for hearing, that fact would have ousted us of jurisdiction to hear the appeal’ (109 Or. 461). See, also, Spicer v. Benefit Ass’n of Railway Employees, 142 Or. 574, 594,17 P. (2d) 1107, 21 P. (2d) 187, 90 A.L.R. 517; Simpson v. Winegar, 122 Or. 297, 258 P. 562.
“It is familiar doctrine that the remedy by appeal is not a constitutional right, bxit'a statutory privilege in which nobody has a vested right.- Spicer *409v. Benefit Ass’n of Railway Employees, supra, 142 Or. 602; Simpson v. Winegar, supra, 122 Or. 305, 306; Libby v. Southern Pacific Company, supra, 109 Or. 460.
“Under the 1949 enactments, as we have said, the right to appeal to the Supreme Court from a summary determination of a claim against the estate of a deceased person has been abolished. The new statutes set forth the procedure necessary to be followed in order to lay the basis for an appeal to this court. Since this procedure was not followed, no appealable order was ever entered and this court is without jurisdiction of the cause. ® * *” Brown v. Irwin, Executrix, 187 Or 462 at 474-75.
It is accordingly my opinion that the demurrer in each of these cases was correctly sustained.
As pointed out by the majority the jurisdiction of the circuit court was repealed by Oregon Laws 1971, ch 734, § 21. By § 33 of the same chapter, however, the legislature added a new paragraph (f) to ORS 2,510 (2), relating to the jurisdiction of this court which provides:
“(2) The Court of Appeals shall have exclusive jurisdiction of appeals in the following matters:
* * it *
“(f) In proceedings for review of orders of state agencies in a contested case as defined in ORS 183.310.”
It is obvious, therefore, that the legislature by Oregon Laws 1971, ch 734, did not intend that the rights of litigants in contested cases to an appeal should be abandoned in cases pending under ORS ch 183 at the time Oregon Laws 1971, ch 734, was enacted. It is our duty to construe the provisions of a statute to render its difficult provisions harmonious one with another. *410Since there was no saving clause contained in ch 734 relating to undecided cases then pending in the circuit courts of this state, we cannot, without doing violence to the clear legislative intent and the decisions of our Supreme Court, conclude otherwise than that the legislature intended to and did vest in this court exclusive jurisdiction for the review of all undecided cases pending in the circuit courts for the review of orders of state agencies in contested cases.
OES 1.160 provides:
“When jurisdiction is, by the constitution or by statute, conferred on a court or judicial officer, all the means to carry it into effect are also given; and in the exercise of its jurisdiction, if the course of proceeding is not specifically pointed out by the procedural statutes, any suitable process or mode of proceeding may be adopted which may appear most conformable to the spirit of the procedural statutes.”
The Supreme Court pointed out in State v. Endsley, 214 Or 537, 331 P2d 338 (1958), that this statute
“* * * authorizes a court on which jurisdiction has been conferred either by constitution or by statute to adopt suitable process or mode of proceeding in order to carry such jurisdiction into effect.” 214 Or at 546-47.
See, also, Drainage Dist. No. 7 v. Bernards, 89 Or 531, 555-56, 174 P 1167 (1918).
Since in my view Oregon Laws 1971, ch 734, § 33, does confer jurisdiction upon this court over the undecided cases referred to in ORS 183.010 (2) pending at the time of its adoption in the circuit courts, we do have and should exercise the authority to direct that all of these cases be transferred by the clerks of the respective circuit courts to this court to be heard and *411determined in accordance with the established procedures of this court and the appropriate statutes. I would so order.
Accordingly, I respectfully dissent.

 In Re Estate of T. A. Stoll, 188 Or 682, 214 P2d 345, 217 P2d 595 (1950).